Citation Nr: 0602003	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-11 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to initial evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision rendered by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
PTSD and assigned an initial 50 percent evaluation.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.

In June 2004, the Board issued a decision denying an initial 
evaluation for PTSD in excess of 50 percent.  The veteran 
filed an appeal of that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In August 2005, the 
parties to the appeal filed a Joint Motion to Vacate and 
Remand (Motion).  In a September 2005 Order, the Court 
granted the Motion and remanded the matter to the Board.  

As a final procedural matter, in the appellant's Informal 
Hearing Presentation, dated in January 2006, the appellant's 
accredited service representative requested that the Board 
grant a claim for a total disability evaluation due to 
individual unemployability (TDIU).  There is no formal 
application for TDIU of record.    Accordingly, if the 
appellant wishes to file a claim for TDIU he is invited to do 
so with the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

As pointed out in the parties Joint Motion To Vacate And 
Remand, there is a reference in the veteran's VA examination 
report dated in September 2002 to indicate that he is in 
receipt of Social Security Administration (SSA) disability 
benefits.  While the records do not reference the disability 
or disabilities for which benefits are sought, it is 
suggested that they pertain to the veteran's PTSD.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
file a copy of the SSA decision pertaining to his claim for 
benefits, as well as copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

After associating with the claims file all additional 
pertinent medical records received, the RO should arrange for 
the veteran to undergo further VA psychiatric examination, to 
obtain more contemporaneous findings pertinent to the 
disability.  In this respect, the veteran was last afforded a 
comprehensive VA examination in September 2002.  As such, 
further examination is in order.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should obtain from the SSA a 
copy of its decision pertaining to the 
veteran's claim for disability benefits, 
as well as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  After all available records and/or 
responses received have been associated 
with the claims file, the RO should 
arrange for the veteran to undergo VA 
examination by a psychiatrist.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions. All indicated studies and 
tests (to include psychological testing, 
if deemed appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner should also 
(a) render a multi-axial diagnosis, 
including assignment of a Global 
Assessment of Functioning (GAF) score, 
and an explanation of what the score 
means; and (b) provide an assessment as 
to the impact of the veteran's PTSD on 
his ability to obtain and retain 
substantially gainful employment.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.  

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility.

4.  After completing the requested 
action, the RO should readjudicate the 
claim for an initial rating greater than 
50 percent for PTSD in light of all 
pertinent evidence and legal authority.  
In the benefit sought on appeal remains 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate Supplemental Statement Of the 
Case, and afford them the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

